Citation Nr: 1723986	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a generalized anxiety disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to service connection for arthritis throughout the body.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to July 1970, including in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that denied service connection for a skin disorder (listed as psoriasis and cysts); a psychiatric disorder, to include PTSD and generalized anxiety disorder (listed as PTSD, an anxiety disorder and a depression disorder, claimed as a mental disorder however diagnosed); hypertension; diabetes mellitus; peripheral neuropathy of the right upper extremity (listed as peripheral neuropathy, bilateral upper extremities); peripheral neuropathy of the left upper extremity (listed as peripheral neuropathy, bilateral upper extremities); peripheral neuropathy of the right lower extremity (listed as peripheral neuropathy, bilateral lower extremities); peripheral neuropathy of the left lower extremity (listed as peripheral neuropathy, bilateral lower extremities); and for arthritis throughout the body (listed as arthritis).  

In February 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and a generalized anxiety disorder; hypertension; diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and for arthritis throughout the body, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A skin disorder, diagnosed as psoriasis and cysts, had its onset during service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, diagnosed as psoriasis and cysts, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e).  (Under 38 C.F.R. § 3.309 (e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309 (e) (Note 3.).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a skin disorder that is related to service.  He specifically maintains that he was treated for skin problems during service.  He also reports that he had skin problems soon after his discharge from service, which he treated with over-the-counter creams and a cream prescribed by a private physician.  The Veteran essentially reports that he suffered from skin problems during service and since service.  He also asserts that any preexisting skin disorder was aggravated by service.  

The Veteran served on active duty in the Army from February 1969 to July 1970, including in the Republic of Vietnam.  

The Veteran's service treatment records show treatment for skin problems.  On a medical history form at the time of a May 1968 pre-induction examination, the Veteran checked that he did not have skin diseases.  A May 1968 objective pre-induction examination reports includes a notation that the Veteran had a perirectal rash, which was not considered disabling.  The examiner also referred to the possibility of another skin problem, but the word is illegible.  There was a notation that the Veteran's skin and lymphatics were normal.  

A March 1969 treatment entry notes that the Veteran was seen for a scaly erythematous rash on the scrotum and the scalp.  The examiner indicated that the Veteran would be sent to a dermatology clinic.  

A March 1969 dermatology treatment entry, on that same day, notes that the Veteran had a rash on the forehead and on the penis.  The examiner's comments were somewhat illegible, but it was noted that the Veteran had a papulosquamous lesion on the right frontal hairline and erythema and scaling of the scrotum.  The assessment was intertrigo.  The examiner related that the Veteran was prescribed Mycolog cream and Vioform Hydrocortisone.  

A subsequent March 1969 dermatology treatment entry notes that the Veteran reported that he was much better.  The examiner stated that the Veteran's eruptions were clearing.  The examiner noted that the Veteran was prescribed Mycolog cream and Vioform Hydrocortisone and that he was to return as the occasion required.  

A July 1970 objective separation examination report includes a notation that the Veteran's skin and lymphatics were normal.  

Post-service private and VA treatment records show treatment for variously diagnosed skin problems, including psoriasis; rosacea; tinea unguium; and a left ear basal cell carcinoma.  

An August 2010 VA general medical includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he developed a skin condition in South Carolina during his period of service.  He stated that he was treated for a rash on the scrotum and buttock at that time.  The Veteran maintained that he had suffered from chronic skin problems since service.  He indicated that his rash was located on both ears, his buttocks, and his penis.  He also reported that he had cysts on various parts of his body over the years, that some of the cysts had been painful, and that the cysts would occasionally drain.  

The examiner reported that the Veteran's rash had been chronic and that he was treated for such condition with Clobetasol cream; Lotrisone cream and lotion; and MetroGel.  The examiner indicated that the Veteran had received treatment in the past twelve months, that approximately 0 percent of the exposed areas were affected, and that approximately 0.5 percent of the Veteran's entire body was affected.  It was noted that there was no scarring and no disfigurement involved.  The examiner also stated that there was no indication of a disfiguring skin condition or of scars of the head, face, or neck.  The examiner related that there was no evidence of plaque psoriasis and that the Veteran had an intertriginous area of the buttocks which was lightly reddened.  It was noted that there were also two small, round, flesh-colored, benign appearing lumps on the Veteran's buttocks, and that his buttocks cleft demonstrated mild, inverse, or intertriginous psoriasis.  The examiner reported that the ear examination was normal.  

The diagnosis was psoriasis.  The examiner reported that the Veteran had a history of psoriasis of the buttocks as noted.  The examiner stated that the Veteran was evaluated one month after his induction into service for a rash in the same region.  The examiner indicated that the Veteran acknowledged that the rash occurred prior to his period of service.  The examiner maintained that there was no evidence that the Veteran's psoriasis was permanently aggravated by service because there was no evidence of periodic treatment for the claimed disability until recently.  The examiner reported that the Veteran had benign cysts as noted and that there was no record indicating that such condition occurred in or was related to his period of service.  The examiner commented that, therefore, the psoriasis and cysts were not caused by or a result of service.  

The medical evidence indicates that the Veteran was treated for skin problems during service.  His service treatment records specifically indicate that he was diagnosed with intertrigo and that he was prescribed medications, including Mycolog cream and Vioform Hydrocortisone.  The Board notes that the Veteran is also currently diagnosed with skin problems, including psoriasis and cysts.  

There are negative opinions of record, pursuant to an August 2010 VA general medical examination report.  The examiner related diagnoses of psoriasis and cysts.  The examiner reported that the Veteran had a history of psoriasis of the buttocks as noted, and that he was evaluated one month after his induction into service for a rash in the same region.  The examiner stated that the Veteran acknowledged that the rash occurred prior to his period of service, and that there was no evidence that the Veteran's psoriasis was permanently aggravated by service because there was no evidence of periodic treatment for the claimed disability until recently.  The examiner reported that the Veteran had benign cysts as noted and that there was no record indicating that such condition occurred in or was related to his period of service.  The examiner commented that, therefore, the psoriasis and cysts were not caused by or a result of service.  

The examiner stated that the Veteran acknowledged that the rash occurred prior to his period of service and that his psoriasis was not aggravated by service because there was no evidence of periodic treatment for the claimed disability until recently.  The Board notes, however, that there is actually no medical evidence of a skin disorder, diagnosed as psoriasis and cysts, prior to the Veteran's period of service.  The Veteran's May 1968 objective pre-induction examination report includes a notation that the Veteran had a perirectal rash that was not considered disabling.  The Board notes that the Veteran's skin and lymphatics were also noted to be normal at that time.  The Board cannot conclude that the Veteran had any preexisting skin disorder based on those conflicting notations.  The law provides that a Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  The Board finds that there is no evidence of a preexisting skin disorder, diagnosed as psoriasis and cysts, prior to the Veteran's period of service.  

Additionally, the Board observes that the examiner reported that the Veteran had no periodic treatment for his claimed skin disability until recently.  The Board notes, however, that the examiner also specifically indicated that the Veteran's rash had been chronic.  Further, the examiner did not specifically discuss, in his opinions, the Veteran's reports of skin problems during service, soon after service, and since service.  Further, the Board notes that the Veteran is competent to report skin problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinions, pursuant to the August 2010 VA general medical examination report, are not probative in this matter.  

The Board finds that the Veteran's reports as to skin problems during service and since service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Veteran is currently diagnosed with a skin disorder, diagnosed as psoriasis and cysts.  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for a skin disorder, diagnosed as psoriasis and cysts.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a skin disorder, diagnosed as psoriasis and cysts that had its onset during his period of service.  Therefore, service connection for a skin disorder, diagnosed as psoriasis and cysts, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for a skin disorder, diagnosed as psoriasis and cysts, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder, to include PTSD and a generalized anxiety disorder; hypertension; diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and for arthritis throughout the body.  

The Veteran contends that he has a psychiatric disorder, to include PTSD and a generalized anxiety disorder, as well as hypertension; diabetes mellitus; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities, and arthritis throughout the body, that are all related to service.  The Veteran also essentially asserts that his hypertension; diabetes mellitus; peripheral neuropathy of the bilateral upper extremities; and peripheral neuropathy of the bilateral lower extremities, are due to exposure to Agent Orange during service.  He further maintains that his hypertension and peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities, are secondary to diabetes mellitus.  

The Veteran is competent to report having psychiatric problems; right and left upper extremity problems; right and left lower extremity problems; and pain in multiple joints, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Army from February 1969 to July 1970, including in the Republic of Vietnam.  His DD Form 214 lists his occupational specialty as a crane shovel operator.  His service personnel records indicate that he was not awarded decorations evidencing combat but his stressors are consistent with his Vietnam service.

The Veteran has reported various stressors.  In a July 2010 statement, the Veteran reported that when they came in from an evening laying asphalt and secured the equipment for the evening, they went to their barracks to clean up and secure their weapons.  He stated that when walking over to the chow hall, a soldier from a different platoon appeared with his weapon loaded and pointing at them.  He indicated that the soldier with the gun threatened to end their misery of being away from home.  The Veteran related that they found out later that the solider was high on dope.  A September 2010 psychiatric examination report for VA purposes indicates that the Veteran reported that in June 1970 a high soldier pointed a gun at him and others at a base in Xuan Loc, Vietnam.  The Veteran stated that he was scared to death and that he thought it was going to be it.  

At the February 2017 Board hearing, the Veteran reported that he went to Vietnam as a crane operator, but that they did not need a crane operator, they needed truck drivers.  He stated that his main objective was to pave highways and that they would go out with the combat engineers and clear out the jungles.  He indicated that he was sent out in a convoy to the jungle and that they would go in groups of five, and would not stop.  He maintained that there was some incoming fire and planes flying overhead.  He also stated that a soldier pointed a M16 rifle at him when he was going to the chow hall.  

The Veteran's service treatment records do not show treatment for psychiatric problems; hypertension or elevated blood pressure readings; diabetes mellitus; peripheral neuropathy of the right and left upper extremities; peripheral neuropathy of the right and left lower extremities; and for arthritis throughout the body.  Such records do show treatment for right and left knee problems.  

Post-service VA treatment records, including examination reports, show treatment for an adjustment disorder, with a mixed disturbance of emotions (depression and anxiety) and conduct (increased withdrawal since the death of his wife), and PTSD.  Such records also show treatment for hypertension; neuropathy; peripheral sensory neuropathy; knee complaints; and chronic pain.  The post-service VA treatment records, including examination reports, do not specifically show treatment for diabetes mellitus and for arthritis throughout the body.  

A September 2010 psychiatric examination for VA purposes notes that the Veteran reported that he was on his way to a chow hall in June 1970 when he and several other soldiers were threatened by a high soldier who had a weapon pointed at them.  He stated that one of his buddies was able to talk to the soldier and get the weapon away from him.  The Veteran currently indicated that he did not feel safe since his wife died two years ago.  He maintained that his wife was his security and that he didn't handle her death well sometimes.  He stated that he did not social much, that he did not watch war movies, and that he did not like loud noises or being around people who were drinking.  

The diagnosis was an adjustment disorder, with a mixed disturbance of emotions (depression and anxiety) and conduct (increased withdrawal since the death of his wife).  The examiner stated that there was no diagnosis of PTSD.  

The Board notes that the examiner did not provide an opinion as to the etiology of the diagnosed adjustment disorder, with a mixed disturbance of emotions (depression and anxiety) and conduct (increased withdrawal since the death of his wife).  

Additionally, the Board observes that the Veteran has not been afforded VA examinations as to his claims for service connection for hypertension; diabetes mellitus; peripheral neuropathy of the right and left upper extremities; peripheral neuropathy of the right and left lower extremities; and for arthritis throughout the body.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a psychiatric disorder, to include PTSD and a generalized anxiety disorder; hypertension; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and for arthritis throughout the body.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, at the February 2017 Board hearing, the Veteran testified that he received recent treatment at the Georgetown, Ohio VA Outpatient Clinic and, apparently, the Cincinnati, Ohio VA Medical Center.  The Board notes that the most recent VA treatment reports of record from those facilities are dated in August 2016.  The Veteran also reported that he had received private treatment from a Dr. Schrick.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, they should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald 815 F.3d 786 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the Georgetown, Ohio VA Outpatient Clinic and the Cincinnati, Ohio VA Medical Center since August 2016.  

2.  Obtain copies of the Veteran's treatment records from Dr. Shrick, concerning his claimed disabilities, since his separation from service.  

3.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems; hypertension; diabetes mellitus; right and left upper extremity problems; right and left lower extremities problems; and for arthritis throughout the body, since August 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his psychiatric disorder, to include PTSD and a generalized anxiety disorder; hypertension; diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and arthritis throughout the body.  He should be provided an appropriate amount of time to submit this lay evidence.  

5.  Schedule the Veteran for a VA psychiatric examination to determine if he has a psychiatric disability that is related to or had its onset in service.  A diagnosis of PTSD must be ruled in or excluded.  

The examiner must clearly identify each psychiatric disability (to include an adjustment disorder, with a mixed disturbance of emotions, depression and anxiety; and a generalized anxiety disorder, etc.,) found to be present.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include an adjustment disorder, with a mixed disturbance of emotions, depression and anxiety; and a generalized anxiety disorder, etc.,) is etiologically related to the Veteran's period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  

6.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed hypertension; diabetes mellitus; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; and peripheral neuropathy of the left lower extremity.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate whether the Veteran has diagnosed hypertension; diabetes mellitus; peripheral neuropathy of the right and left upper extremities; and peripheral neuropathy of the right and left lower extremities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed hypertension; diabetes mellitus; peripheral neuropathy of the right and left upper extremities; and peripheral neuropathy of the right and left lower extremities are related to and/or had their onset during his period of service, to include presumed exposure to Agent Orange during service.  

The examiner's opinion must include consideration that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure (e.g. Agent Orange) and hypertension.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of right and left upper extremity problems and right and left lower extremity problems during and since service.  

7.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed arthritis throughout the body.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose any current arthritis disabilities, to include any diagnosed arthritis throughout the body.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed arthritis disorder, to include any diagnosed arthritis throughout the body, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge any reports of the Veteran of joint pain during service and since service.  

8.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


